DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 09/27/2022 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 06/27/2022.


Response to Arguments
Applicant's arguments, see Page 7, filed 09/27/2022, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “the reference does not disclose that it may encode the SMILES string or the fingerprint to generate the encoding variable which is a latent variable and includes the SMILES string of the fingerprint…does not disclose that it may encode the SMILES string and the fingerprint with known growth inhibition percentage…KADURIN fails to disclose “an encoder, configured to encode a drug expression and at least one drug-ranking indicator to generate a first encoding variable, wherein the first encoding variable is a latent variable and comprises the drug expression and the at least one drug-ranking”…KADURIN fails to disclose “each of the candidate drugs has a generative drug expression and at least one generative drug-ranking indicator”…KADURIN also fails to disclose that it may train the adversarial autoencoder architecture according to the encoding variable which is the laten variable and includes the drug expression and the drug-ranking indicator”. Examiner respectfully disagrees.
The specification as originally filed fails to define the term “latent variable” beyond mention (See PGPUB Para 0016).  Examiner’s broadest reasonable interpretation of the term “latent variable” is a variable that is not directly observed but rather inferred through a mathematical model.  Examiner assumes any data beyond the input layer of an encoder and/or any model fits the broadest reasonable interpretation of a “latent variable”.  KADURIN teaches an input layer of Fingerprint data and Drug concentration data into an Architecture of Adversarial Autoencoder (AAE).  The output layer of the encoder or middle layer of the AAE is described as being a ‘Latent layer’ (See Fig. 1).  Further KADURIN teaches Design and training of a Generative Adversarial Network with respect to the AAE.  Therefore, it is obvious to one skilled in the art the KADURIN, in combination with OONO, teaches the broadest reasonable combination of 2an encoder, configured to encode a drug expression and at least one 3drug-ranking indicator to generate a first encoding variable, wherein the first encoding variable is a latent variable and comprises the drug expression and the at least one drug-ranking indicator (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN));  4a first processor, configured to train a generative 5adversarial network according to the first encoding variable to 6generate a plurality of candidate drugs, wherein each of the candidate 7drugs has a generative drug expression and at least one generative 8drug-ranking indicator (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-14, 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KADURIN ET AL. (THE CORNUCOPIA OF MEANINGFUL LEADS:  APPLYING DEEP ADVERSARIAL AUTOENCODERS FOR NEW MOLECULE DEVELOPMENT IN ONCOLOGY, ONCOTARGET, 2017, VOL 8, (NO.7), PP: 10883-10890) (hereinafter “KADURIN”) in view of OONO ET AL. (US 2019/0018933) (hereinafter “OONO”).

With respect to Claims 1, 11, KADURIN teaches:
2an encoder, configured to encode a drug expression and at least one 3drug-ranking indicator to generate a first encoding variable, wherein the first encoding variable is a latent variable and comprises the drug expression and the at least one drug-ranking indicator (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN); See Fig. 1);  
4a first processor, configured to train a generative 5adversarial network according to the first encoding variable to 6generate a plurality of candidate drugs, wherein each of the candidate 7drugs has a generative drug expression and at least one generative 8drug-ranking indicator (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).9
However KADURIN is silent to the language of:
a second processor, configured to rank strengths of the candidate drugs 10according to the at least one generative drug-ranking indicator of each 11of the candidate drugs.
OONO further teaches:
rank strengths of the candidate drugs 10according to the at least one generative drug-ranking indicator of each 11of the candidate drugs (See Para 0109-0110 a ranking module may be used to rank the members of a set of fingerprints by a druglikeness score, members of a set of genetic profiles by a likelihood of being a successful profile for chemical compound’s desired effect, or an y set of generated values described herein suitable for ranking).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include rank strengths of the candidate drugs 10according to the at least one generative drug-ranking indicator of each 11of the candidate drugs.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.

With respect to Claims 2, 12, KADURIN teaches:1
wherein the drug 2expression comprises a simplified molecular input line entry specification (SMILES) 3or a compound fingerprint, and the generative drug expression comprises the SMILES 4or a compound fingerprint (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 3, 13, KADURIN teaches:
1wherein the at least one 2drug-ranking indicator and the at least one generative drug-ranking indicator 3respectively comprise a drug structure distribution or a pharmacological property (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 4, 14, OONO further teaches:1
wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI (See Para 0121, 0122, 0138).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.

With respect to Claims 9, 19, KADURIN teaches:
1wherein the drug 2expression uniquely corresponds to a particular compound (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 10, 20, OONO further teaches:
2a display, coupled to the encoder, the first processor, and the second processor, and configured to 4display the first encoding variables, the candidate drugs, the 5generative drug expressions the generative drug-ranking indicators 6and strengths of the candidate drugs (See Para 0150).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include a display, coupled to the encoder, the first processor, and the second processor, and configured to 4display the first encoding variables, the candidate drugs, the 5generative drug expressions the generative drug-ranking indicators 6and strengths of the candidate drugs.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds. 

Claims 5-8, 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KADURIN ET AL. (THE CORNUCOPIA OF MEANINGFUL LEADS:  APPLYING DEEP ADVERSARIAL AUTOENCODERS FOR NEW MOLECULE DEVELOPMENT IN ONCOLOGY, ONCOTARGET, 2017, VOL 8, (NO.7), PP: 10883-10890) (hereinafter “KADURIN”) in view of OONO ET AL. (US 2019/0018933) (hereinafter “OONO”), MIKECHENX “I CODE SO I AM” (DAY 28: PRIMARY SCHOOL STUDENTS TALK ABOUT GENERATIVE ADVERSARIAL NETWORK (GAN), UNDERSTANDING NEURAL NETWORK WITH 100 DIAGRAMS--PART 28 OF CONCEPT AND PRACTICE SERIES, 2018-01-07) (hereinafter “MIKECHENX”).

With respect to Claims 5, 15, KADURIN, OONO teaches all of the parent limitations.
OONO further teaches:
1wherein the candidate- 2drug generating module comprises:  
6a determination module, configured to receive the first encoding variable and a 7plurality of second encoding variables, wherein the second encoding 8variables are generated by the encoding module according to the fake 9drug expressions and the fake drug-ranking indicators, and compare 10the first encoding variable with the second encoding variables to 11generate determination values (See Para 0009, 0109, 0110);  
12wherein the fake-drug generating module determines whether the 13determination values approach a predetermined value, and when 14determining that the determination values approach the predetermined 15value, the fake-drug generating module generates the candidate drugs 16according to the fake drug expressions and the fake drug-ranking 17indicators corresponding to the second encoding variables, and when 18determining that the determination values do not approach the 19predetermined value, the fake-drug generating module updates the 20fake drug expressions and the fake drug-ranking indicators (See Para 0009, 0109, 0110).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include 1wherein the candidate- 2drug generating module comprises:  
6a determination module, configured to receive the first encoding variable and a 7plurality of second encoding variables, wherein the second encoding 8variables are generated by the encoding module according to the fake 9drug expressions and the fake drug-ranking indicators, and compare 10the first encoding variable with the second encoding variables to 11generate determination values;  12wherein the fake-drug generating module determines whether the 13determination values approach a predetermined value, and when 14determining that the determination values approach the predetermined 15value, the fake-drug generating module generates the candidate drugs 16according to the fake drug expressions and the fake drug-ranking 17indicators corresponding to the second encoding variables, and when 18determining that the determination values do not approach the 19predetermined value, the fake-drug generating module updates the 20fake drug expressions and the fake drug-ranking indicators
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.
However KADURIN is silent to the language of:
a fake-drug generating module, configured to generate a plurality of fake drug 4expressions and a plurality of fake drug-ranking indicators according to a random value to the encoding module.
MIKECHENX further teaches:
generate a plurality of fake drug 4expressions and a plurality of fake drug-ranking indicators according to a random value to the encoding module (See Fig. GAN Adversarial Nets Framework).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include generate a plurality of fake drug 4expressions and a plurality of fake drug-ranking indicators according to a random value to the encoding module.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve GAN.

With respect to Claims 6, 16, KADURIN teaches:
1wherein the fake drug 2expressions comprise a simplified molecular input line entry specification (SMILES) 3or a compound fingerprint (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 7, 17, KADURIN teaches:
1wherein the fake drug- 2ranking indicators comprise a drug structure distribution or a pharmacological 3property (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 8, 18, OONO further teaches:
1wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI (See Para 0121, 0122, 0138).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864